Citation Nr: 1639350	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-24 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for anemia.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral shoulder disability 

4.  Entitlement to a temporary total rating for service-connected posttraumatic stress disorder (PTSD) for hospitalization in excess of 21 days.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

6.  Entitlement to a rating in excess of 50 percent for service-connected PTSD.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1980 to September 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2012, February 2013, and May 2016 rating decisions of the Montgomery, Alabama Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted the Veteran a temporary total rating for PTSD based on hospitalization in excess of 21 days from May 30, 2012 to August 31, 2012, denied entitlement to a TDIU rating, and continued a 50 percent rating for PTSD.  Although the Veteran had initially requested hearings in conjunction with his appeals seeking a longer temporary total rating for PTSD and a TDIU rating, he withdrew those requests by correspondences in August 2013 and October 2015.  

The claims to reopen service connection for anemia and a bilateral knee disability, service connection for a bilateral shoulder disability, and increased rating for PTSD were denied by a May 2016 rating decision, which the Veteran has appealed.  However, a statement of the case (SOC) has not been issued addressing those matters.  The Board assumes limited jurisdiction of those matters to order corrective action pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen claims of service connection for anemia and a bilateral knee disability, service connection for a bilateral shoulder disability, increased rating for PTSD, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran was hospitalized for inpatient treatment of his service-connected PTSD from May 30, 2012 to August 2, 2012; he has not received any further observation, inpatient treatment, or surgery for such disability (which is his only service-connected disability) 


CONCLUSION OF LAW

A temporary total rating is warranted for PTSD from May 30, 2012 to August 31, 2012, but not beyond those dates.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by an August 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  Moreover, the Veteran's STRs and relevant postservice treatment records have been secured.  He has not identified any pertinent evidence which remains outstanding.


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Unger 38 C.F.R. § 4.29, a total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  Such rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

The Veteran filed a June 2012 claim seeking a temporary total disability rating for service-connected PTSD.  A review of his VA treatment records through 2016 show that he was hospitalized at the Tuscaloosa VA Medical Center (MC) as part of an inpatient PTSD program from May 30, 2012 to August 2, 2012 (documented in an August 2, 2012 discharge summary).  Records at discharge and afterwards do not show any further inpatient treatment or observation for his PTSD (which is also his only service connected disability).  Based on the above, the September 2012 rating decision on appeal granted the Veteran a temporary total disability rating for PTSD from May 30, 2012 to August 31, 2012, in accordance with 38 C.F.R. § 4.29(a).  

Although the Veteran has disagreed with that decision, he has not presented any factual dispute regarding his hospitalization dates or otherwise asserted that he underwent additional inpatient treatment or observation for PTSD following August 2, 2012 such that the temporary total rating should be extended beyond that date.  Absent evidence, the only basis for awarding a temporary total rating beyond August 31, 2012 is by showing convalescence following surgery (pursuant to 38 C.F.R. § 4.30).  However, as the Veteran's hospitalization was for a mental disorder (and no surgery was conducted), 38 C.F.R. § 4.30 does not apply.  Consequently, there is no basis for awarding a temporary total rating outside of that already granted.

The Board notes that the Veteran's primary contentions filed in conjunction with this claim appear to be related to his overall 50 percent rating for PTSD rather than his temporary total rating.  Although his June 2012 claim also sought a higher rating for PTSD, he did not timely file a notice of disagreement (NOD) with a February 2013 rating decision adjudicating that matter.  Indeed, he later initiated a new, distinct claim for increased rating that was adjudicated in a May 2016 rating decision that was timely appealed by June 2016 correspondence.  That appeal has been initiated but has not yet been perfected for the Board's review.  Consequently, the Board has no jurisdiction to consider that matter at this time.

In light of the above, the Board finds that while the evidence does support the award of a temporary total rating for PTSD from May 30, 2012 to August 31, 2012, there is simply no evidence supporting any such rating beyond that rage.  To that extent, the Board has considered the benefit-of-the-doubt rule and determined it does not apply, and the Veteran's appeal is denied.


ORDER

A temporary total rating for PTSD (other than from May 30, 2012 to August 31, 2012) is denied.



REMAND

The filing of a notice of disagreement signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely NOD has been filed, a statement of the case (SOC) addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Here, a May 2016 rating decision denied the Veteran's claims to reopen service connection for anemia and a bilateral knee disability, service connection for a bilateral shoulder disability, and a higher rating for PTSD.  He initiated a timely appeal in those matters by filing a June 2016 NOD.  However, a SOC has not yet been issued.  As such, the Board must take limited jurisdiction of those matters to order corrective action.

As the matter of the rating for the Veteran's PTSD and several additional service connection claims remain pending, the state of his combined rating and the number of disabilities that must be considered in determining whether a TDIU rating is warranted cannot be resolved at this time.  This is particularly significant given recent private medical evidence suggests that his PTSD symptoms have become significantly more severe (which directly relates to the impact on his employability).  As such, the Board finds that whether a TDIU rating is warranted based on service-connected disabilities is inextricably intertwined with those matters.  Consequently, adjudication of that issue must be deferred pending resolution of the other claims being remanded. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should issue an appropriate SOC addressing the matters of service connection for a bilateral shoulder disability, an increased rating for PTSD, and whether new and material evidence has been received to reopen claims of service connection for anemia and a bilateral knee disability.  The Veteran must be advised of the time limit for filing a substantive appeal and that, in order for the Board to have jurisdiction in those matters, he must submit a timely substantive appeal.  If appeals in any of those matters are timely perfected, they should be returned to the Board.

2. The AOJ should then readjudicate the Veteran's claim seeking a TDIU rating (in light of any new evidence regarding the other claims being remanded, and after conducting any additional development deemed necessary as a result of such evidence).  If it remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative an opportunity to respond before returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


